DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 06/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,518,029 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:	As to claim 1, the closest prior art is US 2012/0078216 to Smith. Smith discloses a medicament delivery device comprising a housing (812) in fluid communication with a medicament container positioned within the cartridge retainer so that a dose of medicament is delivered through the needle, where the needle is movably arranged within the housing and having a proximal end that moves from a first position within the housing to a second position that is extended to a position outside of the housing (Figures 85-88). The prior art of record fails to teach, disclose or render obvious “a needle having a stationary position where the needle is completely within the housing and being in fluid communication with a medicament container positioned within the cartridge retainer so that a dose of medicament is delivered through the needle, where the needle is movably arranged within the housing, where the needle has a proximal end that moves from the starting stationary position within the housing to a second position that is extended to a position outside the housing” in addition to other limitations. In particular, the needle of Smith is not in fluid communication with the cartridge retainer when the needle is completely within the housing. 	As to claim 18, the closest prior art is US 2012/0078216 to Smith. The prior art of record fails to teach, disclose or render obvious “a needle having a proximal end and having a starting stationary position where the needle is completely within the housing such that the needle is in fluid communication with a medicament container positioned in the cartridge retainer prior to the needle moving relative to and exiting from the housing, so that a dose of medicament is delivered through the needle, where the proximal end of the needle moves from the starting stationary position within the housing to a second position that is extended to a position outside the housing and where the movement of the needle from the first position to the second position defines an axis of movement…where the piston plunger moves parallel to the longitudinal axis of the cartridge retainer in a direction that is generally transverse to the axis of movement of the proximal end of the needle” in addition to other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783